                                                                                           6/24/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
WALLACE CHURCH & CO. INC, et al.,                              :
                                                               :
                           Plaintiffs,                         :   ORDER
                                                               :
         -v-                                                   :
                                                               :   20-CV-1914 (CM) (JLC)
WYATTZIER, LLC, et al.,                                        :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The Court held a conference yesterday to resolve Plaintiffs’ letter-motions

regarding certain discovery disputes (Dkt. Nos. 51 & 52). Plaintiffs’ letter-motion

(Dkt. No. 51) is granted to the extent that Defendants shall make supplemental

productions in accordance with the deadlines listed below. Plaintiffs’ supplemental

letter-motion (Dkt. No. 52) is denied as moot given that it involves discovery

disputes with a third-party that are not properly before the Court (as plaintiffs

acknowledged in their letter-motion).

        As discussed at the conference, the parties shall proceed with discovery as

follows:

        1. Defendants shall produce the “missing pages and attachments” (as

             defined by Dkt. No. 51 at 3) by 5:00 p.m. on June 24, 2021.

        2. Defendants shall produce the “missing information” (as defined by Dkt.

             No. 51 at 3–5) by 5:00 p.m. on June 30, 2021.

        3. The parties shall exchange privilege logs by 5:00 p.m. on July 7, 2021.
      4. All remaining document production (including negotiation over search

         terms and production of any additional electronic discovery) shall be

         completed by July 16, 2021.

      5. All fact discovery, including all remaining depositions, shall be completed

         by August 27, 2021. Within one week following the conclusion of

         discovery, the parties are to provide a status report to Judge McMahon,

         and to propose a schedule for the submission of any dispositive motions

         and/or pretrial materials.

      Separately, as discussed, the parties are directed to submit a joint letter to

the Court by June 30, 2021 stating whether they wish to participate in a

settlement conference with the undersigned or alternatively be referred to the

Court’s mediation program.

      SO ORDERED.

Dated: June 24, 2021
      New York, New York




                                          2
